Title: General Orders, 22 November 1780
From: Washington, George
To: 


                        
                            Head Quarters Totowa Wednesday Novembr 22d 1780
                            Parole
                            Countersigns
                             Watchword
                        
                        For the Day Tomorrow
                        Brigadier General Huntington
                        Lieutenant Colonel commandant Sherman
                        Lieutenant Colonel Hull
                        Major Talbot
                        Brigade Major Van Laer
                        A Fatigue party of fifty men properly officered from the Massachusett and Connecticut lines with four days
                            provision to parade tomorrow morning at Guard mounting at the Quarter master General’s and take his orders—This Party will
                            join their respective corps at West Point.
                        A Sub Serjeant and Twenty rank and file from the aforementioned lines to parade at the same time at the
                            Forage master General’s and wait his orders.
                    